TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00472-CR


James Quisenberry, Appellant

v.

The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. 922635, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 James Quisenberry appeals the trial court's judgment revoking his community
supervision.  However, the record does not contain a certification by the trial court of his right of
appeal.  See Tex. R. App. P. 25.2(a), (d).  Although rule 25.2(d) requires a court to dismiss an appeal
if a certification showing a defendant's right of appeal has not been made a part of the record, we
also may not affirm or reverse a judgment or dismiss an appeal for formal defects or irregularities
in appellate procedure without allowing a reasonable time to correct or amend the defects or
irregularities.  Tex. R. App. P. 44.3; Jones v. State, 112 S.W.3d 266, 268 (Tex. App.--Corpus
Christi 2003, no pet.).  Accordingly, we abate this appeal until August 16, 2004, to allow a
supplemental record to be filed containing the trial court's certification of appellant's right of appeal. 
See Jones, 112 S.W.3d at 268.


 __________________________________________
						Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Filed:   July 29, 2004